Case 2:18-cv-02130-RGK-PJW Document 31-4 Filed 03/04/19 Page 1 of 2 Page ID #:311



   1

   2

   3

   4

   5

   6

   7

   8                        IN THE UNITED STATES DISTRICT COURT
   9
                  CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
  10

  11                                                   )
     BLANCA MOLINA, an individual,
     and B.M. and K.M., by and through                 )
  12 their guardian ad litem BENITO                    )   Case No.: 2:18-cv-02130-RGK(PJWx)
     MOLINA,                                           )
  13
                       Plaintiffs,                     )   [PROPOSED] ORDER RE:
  14                                                   )   UNOPPOSED MOTION FOR
             vs.                                       )   APPROVAL OF MINOR K.M.’S
  15
       MEHRIVAR MEKNUNI, an                            )   COMPROMISE
  16   individual,                                     )
  17                                                   )
                       Defendant.
                                                       )
  18
             Having considered the Unopposed Motion for Approval of Minor K.M.’s
  19
       Compromise, and supporting declarations and documents, and good cause appearing
  20
       therefor, this Court hereby orders that:
  21
             1.        The Petition For Minor K.M.’s Compromise is granted and the
  22
       compromise is approved.
  23
             2.        Minor Plaintiff K.M. shall receive $4,000.00.
  24
             3.        Within 72 hours of receipt of a check in the amount of $4,000.00
  25
       payable to order of Petitioner Benito Molina Sr. as trustee for K.M., Petitioner Benito
  26
       Molina Sr. shall deposit the check in a blocked account at a federally insured bank or
  27
       credit union.
  28

                                                           [PROPOSED] ORDER RE: MOTION FOR APPROVAL OF
                                               - 1 -       MINOR K.M.’S COMPROMISE
Case 2:18-cv-02130-RGK-PJW Document 31-4 Filed 03/04/19 Page 2 of 2 Page ID #:312



   1         4.     Petitioner will deliver to the depository a copy of this Order.
   2         5.     The blocked account will belong to minor K.M.
   3         6.     No withdrawal of principal or interest may be made from K.M.’s
   4   blocked account without a written order under this case name and number, signed by
   5   a judge, and bearing the seal of this court, until K.M. reaches the age of 18 years.
   6   When K.M. attains the age of 18 years, the depository, without further order of this
   7   court, is authorized and directed to pay by check or draft directly to K.M., upon
   8   demand, all moneys including interest deposited under this order. The money on
   9   deposit is not subject to escheat.
  10         7.     Petitioner Benito Molina Sr. is authorized and directed to execute any
  11   and all documents reasonably necessary to carry out the terms of this settlement.
  12         8.     Within 15 days of depositing the funds into the blocked account,
  13   Petitioner Benito Molina Sr. will file with this Court the depository’s
  14   awknowledgement of receipt of the order and the funds.
  15         9.     The Local Rule 17-1.7 bond is waived.
  16         IT IS SO ORDERED.
  17   Dated:
  18

  19                                                                     ________________
                                                               R. Gary Klausner
  20                                                      United States District Judge
  21

  22

  23

  24

  25

  26

  27

  28
                                                     [PROPOSED] ORDER RE; PETITION FOR COMPROMISE OF
                                                     MINOR K.M.’S CLAIMS
                                            - 2 -
